DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-2, 4, 7, 9, and 11-28, drawn to a tire.
Group II, claim(s) 10, drawn to a tire mould.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows, wherein Applicant must select a SINGLE species from each of the following groups of species (necessitating a selection of two species in total – one each from Group A and Group B): 

Species A1 – wherein each of the multiple pattern units has bilateral symmetry.  
Species A2 – wherein each of the multiple pattern units has bilateral symmetry.  
Currently, the following claim(s) are generic:  claims 1 and 10.

Species B1 – wherein the curved portion chain is arranged in a curved line.  
Species B2 – wherein the curved portion chain extends in a circular ring around a center of the tire.  
Currently, the following claim(s) are generic:  claims 1 and 10.

Applicant is required, in reply to this action, to elect a SINGLE species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II, as well as Species A1-A2 and Species B1-B2, lack unity of invention because even though the inventions of these groups require the technical feature of a “tire comprising a tire body, a sidewall of the tire body having a labeling region, in which multiple pattern units are provided, wherein: the multiple pattern units are provided to protrude out from the tire body, and each of the multiple pattern units includes  a curved portion having a curved section and extension ends provided at both ends of respective one of the curved section to which they belong; the extension ends of multiple curved portions are connected so as to form a curved portion chain, and multiple curved portion chains are arranged in an interlaced way with two adjacent curved portion chains interlace from each other by , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iwabuchi et al. (US 2019/0047331).  
Iwabuchi discloses a tire comprising a tire body, a sidewall of the tire body having a labeling region (Figs. 1-2), in which multiple pattern units (Figs. 1-2, 5-6: 20) are provided, wherein: the multiple pattern units are provided to protrude out from the tire body (Fig. 6) ([0045]), and each of the multiple pattern units includes a curved portion having a curved section and extension ends provided at both ends of respective one of the curved section to which they belong (Fig. 5) ([0075])-[0077]); the extension ends of multiple curved portions are connected so as to form a curved portion chain (Fig. 5), and multiple curved portion chains are arranged in an interlaced way with two adjacent curved portion chains interlace from each other by 1/3-2/3 of the length of the curved portion (Fig. 5); the curved section and the extension ends are both in the form of an arc shape (Fig. 5), a certain gap is formed between adjacent curved sections and their extension ends (Fig. 5); a certain gap is formed between two adjacent curved portions (Fig. 5); and a height of a pattern unit protruding from the tire body is 0.2-0.5 mm ([0005]) which falls within and overlaps with the claimed range of 0.1-1 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the height of a pattern unit protruding from the tire body. Iwabuchi further discloses that an 0 to 400 ([0011]-[0012]), which falls within and overlaps with the claimed range of 50 to 300. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle ϴ formed by a sidewall surface of the curved portion and a surface perpendicular to the tire body. Iwabuchi further discloses that a distance S between sidewall surfaces of two sides of the curved portion increases gradually from a top side to a bottom side (Fig. 6), the top side can be a planar or arc surface or can be a sharp shape (Fig. 6).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749